                                                       Notice Recipients
District/Off: 0971−3                        User: admin                            Date Created: 4/21/2021
Case: 21−30299                              Form ID: 309C                          Total: 184


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
15292467 Hiatt
                                                                                                                        TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          ACEH Capital, LLC           PO Box 610108           Redwood City, CA 94061−0108
ust         Office of the U.S. Trustee / SF       Phillip J. Burton Federal Building        450 Golden Gate Ave. 5th Fl.,
            #05−0153         San Francisco, CA 94102
tr          E. Lynn Schoenmann           35 Miller Ave. #298         Mill Valley, CA 94941−1903
intp        Borel Place Associates        1611 Borel Place         San Mateo, CA 94402
intp        Hurricane Electric        48233 Warm Springs Blvd           Fremont, CA 94539
intp        Sunriser Landcore Investments         Hesam Tooloee           1179 Oakmont Dr, #1         Walnut Creek, CA 94595
intp        230 East Street and Avenue B, LLC           7120 Blue Hill Dr        San Jose, CA 95129
intp        ACEQ Investment, Inc.          7120 Blue Hill Dr         San Jose, CA 95129
intp        Amanda Sword           1000 W. Desert Valley Dr          San Tan Valley, AZ 85143
intp        Anthony L. Wade          841 W. Palmer St          Compton, CA 90220
intp        Bei Qin        7120 Blue Hill Dr        San Jose, CA 95129
intp        Charlene Stoller        P.O. Box 976         Santa Clara, CA 95050
intp        Chen C. Wang          490 Las Pulgas Drive         Redwood City, CA 94062
intp        Chen C. Wang & Victoria Wang            490 Las Pulgas Drive         Redwood City, CA 94062
intp        Chrisanne Huynh          663 High Glen Drive          San Jose, CA 95133
intp        Christopher R. Arnold         4818 Hersholt AVe          Long Beach, CA 90808
intp        David Gold         6571 Camden Ave           Los Gatos, CA 95032
intp        Debra A. Longenbaugh           5117 #5 W. Wooley Rd           Oxnard, CA 93035
intp        Equity Trust Company, Custodian          FBO Roselyne Genin IRA             P.O. Box 51591        Palo Alto, CA
            94303−0712
intp        Equity Trust Company, Custodian          FBO Cornelia Espejo Yap,IRA             5601 Los Pueblos
            Way         Sacramento, CA 95835
intp        IRA Services, Trust Company          FBO Oscar Alvarez, IRA           3863 Harlequin Terrace         Fremont, CA
            94555
intp        IRA Services, Trust Company          FBO Sanjay Saxena IRA            200 Little Foot Drive       Fremont, CA 94539
intp        IRA Services, Trust Company          FBO Jason Datoc, IRA           2466 Brenning Dr,         San Jose, CA 95111
intp        IRA Services, Trust Company          FBO Robert A. Mann, IRA             P.O. Box 216        Carnelian Bay, CA 96140
intp        IRA Services, Trust Company          FBO Thomas Wayne Anderson, IRA                P.O. Box 60096        Sunnyvale, CA
            94088−0096
intp        IRA Services, Trust Company          FBO Nancy Ferguson, IRA             1235 W. 76th Street       Los Angeles, CA
            90044
intp        IRA Services, Trust Company          FBO Laura S. Rivera IRA           19204 Redford Lane          Huntington Beach,
            CA 92648
intp        IRA Services, Trust Company          FBO Michelle Hinckley, IRA            1238 W. 11th St        San Pedro, CA
            90731
intp        IRA Services, Trust Company          FBO Barbara Ann Harvey IRA              1438 Pinehurst Drive       San Jose, CA
            95118
intp        IRA Services, Trust Company          FBO Brian Babcock, IRA            3346 Woodside Lane          San Jose, CA
            95121−1246
intp        IRA Services, Trust Company          FBO Rose Camarena, IRA             4199 Georgia Ave, #4         San Mateo, CA
            94403
intp        IRA Services, Trust Company          FBO Janet Hessing, IRA           2170 Santa Croce Drive         Livermore, CA
            94550
intp        IRA Services, Trust Company          FBO Jeffrey Hocker, IRA           1025 Cortez Ave         Burlingame, CA 94010
intp        IRA Services, Trust Company          FBO John Applegate, IRA            604 Mountain View Ave          Belmont, CA
            94002−2533
intp        IRA Services, Trust Company          FBO Lorraine Chacon, IRA            P.O. Box 2268         Mission Viejo, CA
            92690
intp        IRA Services, Trust Company          FBO Darlena Wade−Williams, IRA               2006 W. Ave K−4         Lancaster,
            CA 93536
intp        IRA Services, Trust Company          FBO Stephanie L. Zierhut, IRA           41 Marine View Drive         Camarillo,
            CA 93010
intp        IRA Services, Trust Company          FBO Abdul Khan, IRA            15 Anton Court         Sacramento, CA
            95835
intp        IRA Services, Trust Company          FBO Mingyue Li, , IRA           36961 Newark Blvd, #B          Newark, CA
            94560
intp        IRA Services, Trust Company          FBO Frank Chan IRA            962 Broadleaf Lane         San Jose, CA
            95128
intp        IRA Services, Trust Company          FBO Rose V. DeSanto, IRA             8145 College Ave        Whittier, CA
            90605
intp        IRA Services, Trust Company          FBO Kendra Imbori−Sanchez, IRA              400 Dorrance Rd         Boulder Creek,
            CA 95006

      Case: 21-30299             Doc# 4-1        Filed: 04/21/21          Entered: 04/21/21 17:05:49                 Page 1 of 4
intp       IRA Services, Trust Company          FBO Terrance Wright, IRA            1805 N. Vallejo Way          Upland, CA
           91784
intp       IRA Services, Trust Company          FBO Dolores B. Taylor, IRA            32 Dana Point Ave         Ventura, CA
           93004
intp       IRA Services, Trust Company          FBO Barbara Thompson, IRA              P.O. Box 2550         Placerville, CA
           95667
intp       IRA Services, Trust Company          FBO William Thomas, IRA             P.O. Box 3464         La Habra, CA
           90632
intp       IRA Services, Trust Company          FBO Vilma A. Salazar, IRA            3028 W. 77th St        Inglewood, CA
           90305
intp       IRA Services, Trust Company          FBO Ci Zhou, IRA           1669 Cowper St          Palo Alto, CA 94301
intp       IRA Services, Trust Company          FBO Ninette Maass, IRA           16201 Camino Del Sol           Los Gatos, CA
           95032
intp       IRA Services, Trust Company          FBO Kathleen Marie Farrell, IRA            2833 Camino Del Rey           San Jose,
           CA 95132
intp       IRA Services, Trust Company          FBO Ana Maria Duran Hernandez, IRA               1678 Norval Street        Pomona,
           CA 91766
intp       IRA Services, Trust Company          FBO Alba Garcia, IRA          423 Hillcrest St        El Segundo, CA
           90245
intp       IRA Services, Trust Company          FBO Lance Gaylord Goree, IRA             1971 Junction Drive         Concord, CA
           94518
intp       IRA Services, Trust Company          FBO Ingrid Olivia, IRA         9613 Rosecrans Ave           Bellflower, CA
           90706
intp       IRA Services, Trust Company          FBO Dan Villamil, IRA           32804 N. The Old Rd           Castaic, CA
           91384
intp       IRA Services, Trust Company          FBOCorinne Conrad, IRA             6937 Schilling Ave         San Diego, CA
           92126
intp       IRA Services, Trust Company          FBO Kai Lai, IRA          801 San Marcos          Fremont, CA 94539
intp       IRA Services, Trust Company          FBO Lutricia Carter, IRA          1104 Woodview D           Leander, TX
           78641
intp       IRA Services, Trust Company          FBO Stephen C. Carpenter, IRA            67 St. Thomas Ct         Pleasant Hill, CA
           94523
intp       IRA Services, Trust Company          FBO Winnie Lee, IRA           2987 Mariposa Drive          Burlingame, CA
           94010
intp       IRA Services, Trust Company          FBO Selam Berayes, IRA            7864 Dickens Way          Gilroy, CA
           95020
intp       IRA Services, Trust Company          FBOJan M. Garin, IRA           3529 Springer Rd         Placerville, CA
           95667
intp       IRA Services, Trust Company          FBO John Kenneth Logie, IRA             1600 Lakeshore Ave, Apt
           1010        Oakland, CA 94606
intp       IRA Services, Trust Company          FBO Emelyne Sablan, IRA             4862 Sevilla Way         Carlsbad, CA
           92008
intp       IRA Services, Trust Company          FBO Jose Mendosa, IRA            2310 S. Greenville St         Santa Ana, CA
           92704
intp       IRA Services, Trust Company          FBO Wayne Zickefoose, IRA              541 N. Fairhaven St        Anaheim, CA
           92801
intp       IRA Services, Trust Company          FBO Franklin Bernhoft,, IRA           2363 Woodlake Circle          Lodi, CA
           95242
intp       IRA Services, Trust Company          FBO Lindo Payumo,, IRA             4062 Shaker Rum Circle          Fairfield, CA
           94533
intp       James McCarthy         1600 Webster St, Unit 301         San Francisco, CA 94115
intp       Jenny Chiang        9050 E. Whitmore St         Rosemead, CA 91770
intp       John Sword         1000 W. Desert Valley Dr         San Tan Valley, AZ 85143
intp       Kuang−Yu Chen          20489 Chalet Lane          Saratoga, CA 95070
intp       Lin Huang Family Trust         7522 Tiptoe Lane         Cupertino, CA 95014
intp       Margaret Evonne Wright          155 E. Louis Way         Tempe, AZ 85284
intp       Mary Margaret Loehr         3321 Dehesa Road, #90          El Cajon, CA 92019
intp       Monlian W. Chen          2119 San Rafael Ave         Santa Clara, CA 95051
intp       Richard Leong Jr        24532 Via Tonada          Lake Forest, CA 92630
intp       Salvador Meza, Jr.        5462 Laura Drive        San Jose, CA 95124
intp       Suni Yang Hsieh        16917 Royalview Road           Burlingame, CA 94010
intp       Whitney Boyle Wright         155 E. Louis Way          Tempe, AZ 85284
aty        Eric A. Nyberg        Kornfield Nyberg Bendes Kuhner & Little            1970 Broadway #600           Oakland, CA
           94612
smg        Chief Tax Collection Section        Employment Development Section              P.O. Box 826203         Sacramento, CA
           94230
smg        CA Employment Development Dept.             Bankruptcy Group MIC 92E             P.O. Box 826880          Sacramento,
           CA 94280−0001
smg        CA Franchise Tax Board          Special Procedures Bankruptcy Unit           P.O. Box 2952         Sacramento, CA
           95812−2952
15292445   230 East Street and Avenue B, LLC          7120 Blue Hill Dr        San Jose, CA 95129
15292446   ACEQ Investment, Inc.         7120 Blue Hill Dr        San Jose, CA 95129
15292447   All−Guard Alarm         1306 Stealth Street        Livermore, CA 94551
15292448   Amanda Sword          1000 W. Desert Valley Dr          San Tan Valley, AZ 85143
15292449   Anthony L. Wade          841 W. Palmer St         Compton, CA 90220
15292450   Averydale Mutual Water Co.         PO Box 191          Lancaster, CA 93584
15292451   Barclay's Bank        PO Box 23066          Columbus, GA 31902
15292452   Bei Qin       7120 Blue Hill Dr         San Jose, CA 95129
       Case: 21-30299          Doc# 4-1         Filed: 04/21/21          Entered: 04/21/21 17:05:49                  Page 2 of 4
15292453   Borel Place Associates       1611 Borel Place         San Mateo, CA 94402
15292454   Charlene Stoller       P.O. Box 976        Santa Clara, CA 95050
15292455   Chase Bank         PO Box 94014         Palatine, IL 60094
15292456   Chen C. Wang          490 Las Pulgas Drive        Redwood City, CA 94062
15292457   Chen C. Wang & Victoria Wang           490 Las Pulgas Drive        Redwood City, CA 94062
15292458   Chrisanne Huynh         663 High Glen Drive         San Jose, CA 95133
15292459   Christopher R. Arnold        4818 Hersholt AVe         Long Beach, CA 90808
15292460   David Gold         6571 Camden Ave         Los Gatos, CA 95032
15292461   Davis Wright Tremaine         1300 SW Fifth Ave, Ste 2400         Portland, OR 97201
15292462   Debra A. Longenbaugh          5117 #5 W. Wooley Rd          Oxnard, CA 93035
15292463   ECI Four 7901 Stoneridge LLC          PO Box 398404          San Francisco, CA 94139
15292465   Equity Trust Company, Custodian         FBO Cornelia Espejo Yap,IRA            5601 Los Pueblos
           Way        Sacramento, CA 95835
15292464   Equity Trust Company, Custodian         FBO Roselyne Genin IRA            P.O. Box 51591         Palo Alto, CA
           94303−0712
15292466   Goldman, Evans & Trammell, LLC           10323 Cross Creek Blvd, 'F'         Tampa, FL 33647
15292468   Hurricane Electric       48233 Warm Springs Blvd          Fremont, CA 94539
15292469   I.C. Systems        444 Highway 96E         PO Box 64378         Saint Paul, MN 55164−0379
15292487   IRA Services, Trust Company         FBO Abdul Khan, IRA           15 Anton Court         Sacramento, CA
           95835
15292501   IRA Services, Trust Company         FBO Alba Garcia, IRA          423 Hillcrest St       El Segundo, CA
           90245
15292500   IRA Services, Trust Company         FBO Ana Maria Duran Hernandez, IRA             1678 Norval Street         Pomona,
           CA 91766
15292478   IRA Services, Trust Company         FBO Barbara Ann Harvey IRA             1438 Pinehurst Drive        San Jose, CA
           95118
15292494   IRA Services, Trust Company         FBO Barbara Thompson, IRA            P.O. Box 2550         Placerville, CA
           95667
15292479   IRA Services, Trust Company         FBO Brian Babcock, IRA           3346 Woodside Lane           San Jose, CA
           95121−1246
15292497   IRA Services, Trust Company         FBO Ci Zhou, IRA           1669 Cowper St         Palo Alto, CA 94301
15292504   IRA Services, Trust Company         FBO Dan Villamil, IRA          32804 N. The Old Rd          Castaic, CA
           91384
15292485   IRA Services, Trust Company         FBO Darlena Wade−Williams, IRA              2006 W. Ave K−4          Lancaster,
           CA 93536
15292493   IRA Services, Trust Company         FBO Dolores B. Taylor, IRA          32 Dana Point Ave          Ventura, CA
           93004
15292513   IRA Services, Trust Company         FBO Emelyne Sablan, IRA            4862 Sevilla Way        Carlsbad, CA
           92008
15292489   IRA Services, Trust Company         FBO Frank Chan IRA           962 Broadleaf Lane         San Jose, CA
           95128
15292516   IRA Services, Trust Company         FBO Franklin Bernhoft,, IRA          2363 Woodlake Circle          Lodi, CA
           95242
15292503   IRA Services, Trust Company         FBO Ingrid Olivia, IRA         9613 Rosecrans Ave          Bellflower, CA
           90706
15292481   IRA Services, Trust Company         FBO Janet Hessing, IRA          2170 Santa Croce Drive         Livermore, CA
           94550
15292472   IRA Services, Trust Company         FBO Jason Datoc, IRA          2466 Brenning Dr,         San Jose, CA
           95111
15292482   IRA Services, Trust Company         FBO Jeffrey Hocker, IRA          1025 Cortez Ave         Burlingame, CA
           94010
15292483   IRA Services, Trust Company         FBO John Applegate, IRA           604 Mountain View Ave           Belmont, CA
           94002−2533
15292512   IRA Services, Trust Company         FBO John Kenneth Logie, IRA            1600 Lakeshore Ave, Apt
           1010       Oakland, CA 94606
15292514   IRA Services, Trust Company         FBO Jose Mendosa, IRA           2310 S. Greenville St        Santa Ana, CA
           92704
15292506   IRA Services, Trust Company         FBO Kai Lai, IRA          801 San Marcos         Fremont, CA 94539
15292499   IRA Services, Trust Company         FBO Kathleen Marie Farrell, IRA          2833 Camino Del Rey           San Jose,
           CA 95132
15292491   IRA Services, Trust Company         FBO Kendra Imbori−Sanchez, IRA             400 Dorrance Rd         Boulder Creek,
           CA 95006
15292502   IRA Services, Trust Company         FBO Lance Gaylord Goree, IRA            1971 Junction Drive         Concord, CA
           94518
15292476   IRA Services, Trust Company         FBO Laura S. Rivera IRA          19204 Redford Lane           Huntington Beach,
           CA 92648
15292517   IRA Services, Trust Company         FBO Lindo Payumo,, IRA            4062 Shaker Rum Circle          Fairfield, CA
           94533
15292484   IRA Services, Trust Company         FBO Lorraine Chacon, IRA           P.O. Box 2268         Mission Viejo, CA
           92690
15292507   IRA Services, Trust Company         FBO Lutricia Carter, IRA         1104 Woodview Dr           Leander, TX
           78641
15292477   IRA Services, Trust Company         FBO Michelle Hinckley, IRA           1238 W. 11th St         San Pedro, CA
           90731
15292488   IRA Services, Trust Company         FBO Mingyue Li, , IRA          36961 Newark Blvd, #B           Newark, CA
           94560
15292475   IRA Services, Trust Company         FBO Nancy Ferguson, IRA            1235 W. 76th Street        Los Angeles, CA
           90044
     Case: 21-30299           Doc# 4-1         Filed: 04/21/21          Entered: 04/21/21 17:05:49                Page 3 of 4
15292498   IRA Services, Trust Company           FBO Ninette Maass, IRA          16201 Camino Del Sol          Los Gatos, CA
           95032
15292470   IRA Services, Trust Company           FBO Oscar Alvarez, IRA          3863 Harlequin Terrace         Fremont, CA
           94555
15292473   IRA Services, Trust Company           FBO Robert A. Mann, IRA           P.O. Box 216         Carnelian Bay, CA
           96140
15292480   IRA Services, Trust Company           FBO Rose Camarena, IRA           4199 Georgia Ave, #4          San Mateo, CA
           94403
15292490   IRA Services, Trust Company           FBO Rose V. DeSanto, IRA           8145 College Ave         Whittier, CA
           90605
15292471   IRA Services, Trust Company           FBO Sanjay Saxena IRA          200 Little Foot Drive        Fremont, CA
           94539
15292510   IRA Services, Trust Company           FBO Selam Berayes, IRA          7864 Dickens Way           Gilroy, CA
           95020
15292486   IRA Services, Trust Company           FBO Stephanie L. Zierhut, IRA         41 Marine View Drive           Camarillo,
           CA 93010
15292508   IRA Services, Trust Company           FBO Stephen C. Carpenter, IRA          67 St. Thomas Ct         Pleasant Hill, CA
           94523
15292492   IRA Services, Trust Company           FBO Terrance Wright, IRA          1805 N. Vallejo Way          Upland, CA
           91784
15292474   IRA Services, Trust Company           FBO Thomas Wayne Anderson, IRA              P.O. Box 60096          Sunnyvale, CA
           94088−0096
15292496   IRA Services, Trust Company           FBO Vilma A. Salazar, IRA          3028 W. 77th St        Inglewood, CA
           90305
15292515   IRA Services, Trust Company           FBO Wayne Zickefoose, IRA           541 N. Fairhaven St         Anaheim, CA
           92801
15292495   IRA Services, Trust Company           FBO William Thomas, IRA           P.O. Box 3464         La Habra, CA
           90632
15292509   IRA Services, Trust Company           FBO Winnie Lee, IRA          2987 Mariposa Drive          Burlingame, CA
           94010
15292505   IRA Services, Trust Company           FBOCorinne Conrad, IRA           6937 Schilling Ave        San Diego, CA
           92126
15292511   IRA Services, Trust Company           FBOJan M. Garin, IRA          3529 Springer Rd         Placerville, CA
           95667
15292518   James McCarthy          1600 Webster St, Unit 301         San Francisco, CA 94115
15292519   Jenny Chiang        9050 E. Whitmore St          Rosemead, CA 91770
15292520   John Sword         1000 W. Desert Valley Dr         San Tan Valley, AZ 85143
15292521   Kern County Tax Collector          PO Box 541004          Los Angeles, CA 90054−1004
15292522   Kuang−Yu Chen           20489 Chalet Lane         Saratoga, CA 95070
15292523   Land Investment Co of CA, LLC            PO Box 610108          Redwood City, CA 94061
15292524   Law Offices of Kenneth J. Freed         PO Box 5914          Sherman Oaks, CA 91413
15292525   Lin Huang Family Trust          7522 Tiptoe Lane         Cupertino, CA 95014
15292526   Los Angeles County Treasurer          and Tax Collector        225 N. Hill Street, #1       Los Angeles, CA
           90012
15292527   Margaret Evonne Wright           155 E. Louis Way         Tempe, AZ 85284
15292528   Martin Cheatle        1026 W. Rowland Ave           West Covina, CA 91790−1711
15292529   Mary Margaret Loehr           3321 Dehesa Road, #90         El Cajon, CA 92019
15292530   McCarthy Burgess & Wolff            The MB&W Building           26000 Cannon Rd          Bedford, OH 44146
15292531   Monlian W. Chen           2119 San Rafael Ave        Santa Clara, CA 95051
15292532   NACM Business Credit Services           910 SW Spokane St, Bldg A           Seattle, WA 98134
15292533   Quadient        234 Tarpley Rd, Ste 134         Carrollton, TX 75006
15292534   Richard Leong Jr         24532 Via Tonada         Lake Forest, CA 92630
15292535   Salvador Meza, Jr.         5462 Laura Drive       San Jose, CA 95124
15292536   Shred−It c/o Stericycle, Inc.       28883 Network Place         Chicago, IL 60673
15292537   Sundale Mutual Water Co.          PO Box 6708          Lancaster, CA 93539
15292538   Suni Yang Hsieh         16917 Royalview Road           Burlingame, CA 94010
15292539   Sunriser Landcore Investments          Hesam Tooloee         1179 Oakmont Dr, #1          Walnut Creek, CA
           94595
15292540   Wei−Fah Loo or Mei Li           1577 S. Wolfe Rd         Sunnyvale, CA 94087
15292541   Whitney Boyle Wright           155 E. Louis Way         Tempe, AZ 85284
15292542   Windham Professionsal           382 Main Street       Salem, NH 03079
15292543   Yueh−Tze Lan          640 Windmill Court         Fremont, CA 94539
15292544   Zhiwei Xu, Xiaohua Yang, Zhen Yang            and Xuanming Lu          c/o Jefrey L. Fazio, DeHeng Law
           Offices       7901 Stoneridge Drive, Ste 208         Pleasanton, CA 94588
                                                                                                                    TOTAL: 183




     Case: 21-30299            Doc# 4-1         Filed: 04/21/21          Entered: 04/21/21 17:05:49                 Page 4 of 4
